Filed 10/3/16 P. v. Neuman CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.111.5.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     SECOND APPELLATE DISTRICT
                                                   DIVISION SIX

THE PEOPLE,                                                                  2d Crim. No. B275620
                                                                          (Super. Ct. No. 2014032494)
     Plaintiff and Respondent,                                                 (Ventura County)
v.
ALAN RUSSELL NEUMAN,
     Defendant and Appellant.


                   Alan Russell Neuman appeals his conviction by plea for failure to register
as a sex offender after an address change (Pen. Code, § 290.013, subd. (a))1 and
admission that he suffered a prior strike conviction (§§ 667, subds. (c)(1) & (e)(1);
1170.12, subds. (a)(1) & (c)(1)). The trial court granted a Romero motion (People v.
Superior Court (Romero) (1996) 13 Cal.4th 497) to strike the prior strike conviction,
suspended imposition of sentence, and granted appellant 36 months probation with 164
days county jail.
                   We appointed counsel to represent appellant in this appeal. After counsel’s
examination of the record, counsel filed an opening brief in which no issues were raised.
On August 15, 2016, we advised appellant that he had 30 days within which to personally
submit any contentions or issues he wished us to consider. We have received no response
from appellant.




         1   All statutory references are to the Penal Code.
              We have reviewed the entire record and are satisfied that appellant’s
attorney has fully complied with his responsibilities and that no arguable issues exist.
(People v. Wende (1979) 25 Cal.3d 436, 443.) The judgment is affirmed.
              NOT TO BE PUBLISHED.


                                                         YEGAN, J.

We concur:


              GILBERT, P. J.


              PERREN, J.




                                             2
                                Henry J. Walsh, Judge

                          Superior Court County of Ventura

                         ______________________________


             Jonathan B. Steiner, Executive Director, Richard B. Lennon, Staff
Attorney, under appointment by the Court of Appeal, for Defendant and Appellant.
             No appearance by Respondent.